

116 HR 947 IH: Supplemental Security Income Equality Act
U.S. House of Representatives
2019-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 947IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2019Miss González-Colón of Puerto Rico (for herself, Mr. Serrano, Mrs. Radewagen, Mr. Soto, Ms. Plaskett, Mr. Sablan, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo extend the supplemental security income program to Puerto Rico, the United States Virgin
			 Islands, Guam, and American Samoa, and for other purposes.
	
 1.Short titleThis Act may be cited as the Supplemental Security Income Equality Act. 2.Extension of the supplemental security income program to Puerto Rico, the United States Virgin Islands, Guam, and American Samoa (a)In generalSection 303 of the Social Security Amendments of 1972 (86 Stat. 1484) is amended by striking subsection (b).
			(b)Conforming amendments
 (1)Definition of stateSection 1101(a)(1) of the Social Security Act (42 U.S.C. 1301(a)(1)) is amended by striking the 5th sentence and inserting the following: Such term when used in title XVI includes Puerto Rico, the United States Virgin Islands, Guam, and American Samoa..
 (2)Elimination of limit on total payments to the territoriesSection 1108 of such Act (42 U.S.C. 1308) is amended— (A)in the section heading, by striking ; limitation on total payments;
 (B)by striking subsection (a); and (C)in subsection (c), by striking paragraphs (2) and (4) and redesignating paragraphs (3) and (5) as paragraphs (2) and (4), respectively.
 (3)United States nationals treated the same as citizensSection 1614(a)(1)(B) of such Act (42 U.S.C. 1382c(a)(1)(B)) is amended— (A)in clause (i)(I), by inserting or national, after citizen;
 (B)in clause (i)(II), by adding ; or at the end; and (C)in clause (ii), by inserting or national after citizen.
 (4)Territories included in geographic meaning of United StatesSection 1614(e) of such Act (42 U.S.C. 1382c(e)) is amended by striking and the District of Columbia and inserting , the District of Columbia, Puerto Rico, the United States Virgin Islands, Guam, and American Samoa. (c)Waiver authorityThe Commissioner of Social Security may waive or modify any statutory requirement relating to the provision of benefits under the Supplemental Security Income Program under title XVI of the Social Security Act in Puerto Rico, the United States Virgin Islands, Guam, or American Samoa, to the extent that the Commissioner deems it necessary in order to adapt the program to the needs of the territory involved.
 (d)Effective dateThis section and the amendments made by this section shall take effect on the 1st day of the 1st Federal fiscal year that begins 1 year or more after the date of the enactment of this Act.
			